Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Isuna et al (JP 2015110732 A).
Isuna discloses a polyphenylene sulfide resin composition which comprises (a) 99 to 51 vol.% of a polyphenylene sulfide resin and (b) 1 to 49 vol.% of a fluorine resin containing a reactive functional group [abstract], and 0.1 to 10 weight percent of a compound having at least one functional group selected from (c) an epoxy group, an amino group, and an isocyanate group with respect to a total of 100 parts by weight of the component (a) and the component (b) [p2 ¶5]. The examples mostly have elongation above 15% [Examples, Tables 1 and 2] that is measured using ASTM D638 [p10 ¶4]. The fluorine resin includes 100 parts by weight of FEP (Daikin NEOFLON (registered trademark) NP-20) which is a tetrafluoroethylene/hexafluoropropylene copolymer functionalized with 2.0 parts of maleic anhydride [Reference Example 6]. The fluororesin includes 0.05mol% to 10mol% of the reactive functional group [p6 ¶5]. The compound (c) is preferably an ethylene polymer with glycidyl methacrylate in the amount of 0.01 to 35mol% [p6 last ¶ through p7 ¶4]. NP-20 has a melt flow rate of 6 g/10min with ASTM D 2116 (i.e. at 372C) [see Datasheet for NP-20]. The fluororesin forms a dispersed phase in the continuous PPS resin phase with a particle size of preferably 5 microns or less [p7 penultimate ¶]. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Isuna et al (JP 2015110732 A).
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. Charpy impact strength, surface roughness, and MFR would inherently be achieved by or at least expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. Further evidence for the claimed Charpy impact strength being present in Isuna is provided by Lehmann (US 20110040017 A1) which discloses the same matrix of PPS polymer with fluoropolymer dispersed particle phase [abstract] and are chemically compatibilized [Table 1] and have Charpy impact strength of 20.6 to 27.5 kJ/m2 [Table 2] which is contributed to the presence of the fluoropolymer [0053]. Further evidence for the surface roughness being present in Isuna is provided by Isago et al (US 20190040256 A1) which discloses the same composition of PPS resin with phase-separated fluororesin and an organosilane compound, wherein the fluororesin particle diameter is the same as Isuna [abstract] which discloses surface roughness as low as 0.07 microns [Example 1]. 


Claim Rejections - 35 USC § 103
Claim(s) 2-5, 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuna et al (JP 2015110732 A) in view of Kono et al (US 6743508 B2).
Isuna does not explicitly disclose the monomer compositions of claims 4-5 nor the amount of functional group in the terms of the claims, i.e. per 106 carbon atoms. Isuna does disclose that the composition is useful for a wire coating [p2 ¶6].
Kono discloses an FEP pellet used for wire coating material [abstract], similar to the tetrafluoroethylene/hexafluoropropylene copolymer fluoropolymer of Isuna. Kono discloses that the required monomers are tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) and optional comonomer is a perfluoro(alkyl vinyl ether) (PFAVE) [col 3 lines 31-67]. The weight ratio of TFE:HFP:PFAVE is preferably 70 to 90:10 to 20:0 to 10, more preferably, the ratio is 75 to 95:10 to 20:0 to 5 [col 4 lines 8-17]. Kono teaches that if the content of PFAVE is within the above range, sufficient draw-down is possible, and it is also possible to maintain high resistance to stress cracking [col 4 lines 8-17]. The MFR of the FEP is greater than 30 g/10min at 372°C [claim 2; col 10 lines 39-50]. Kono teaches that the FEP pellet restricts the volatile content, increases the adhesive strength between the above insulating material and the core wire to, and suppresses the occurrence of cone-breaks [col 11 lines 51-63].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluoropolymer as the fluoropolymer of Isuna because Kono teaches it provides  sufficient draw-down is possible, and it is also possible to maintain high resistance to stress cracking as well as restricts the volatile content, increases the adhesive strength between the above insulating material and the core wire to, and suppresses the occurrence of cone-breaks.
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. Charpy impact strength, surface roughness, and MFR would be achieved by expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. Further evidence for the claimed Charpy impact strength being present in Modified Isuna is provided by Lehmann (US 20110040017 A1) which discloses the same matrix of PPS polymer with fluoropolymer dispersed particle phase [abstract] and are chemically compatibilized [Table 1] and have Charpy impact strength of 20.6 to 27.5 kJ/m2 [Table 2] which is contributed to the presence of the fluoropolymer [0053]. Further evidence for the surface roughness being present in Modified Isuna is provided by Isago et al (US 20190040256 A1) which discloses the same composition of PPS resin with phase-separated fluororesin and an organosilane compound, wherein the fluororesin particle diameter is the same as Isuna [abstract] which discloses surface roughness as low as 0.07 microns [Example 1]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766